Citation Nr: 1127522	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disability, claimed as a nervous stomach, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1970, including service in the Republic of Vietnam from November 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2004 by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in February 2007.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  The Veteran submitted additional evidence with a waiver of RO jurisdiction.

The Veteran's claims were previously before the Board in August 2007 and April 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records, eliciting additional information about the Veteran's claimed in-service stressors, affording the Veteran VA examinations, and clarifying discrepancies about the Veteran's Social Security Number (SSN).  Unfortunately, another remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

I.  Psychiatric Disorder

The Veteran contends that his currently diagnosed acquired psychiatric disorder, to include PTSD is related to his period of active service and in particular, to his combat service in Vietnam and Cambodia while stationed with the "HHC 2nd Bn 12 CAV."  Preliminarily, the Board notes that the Veteran has been diagnosed with psychiatric disabilities in addition to PTSD, including depressive disorder.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

As noted above, the Veteran's claim was remanded in August 2007 and April 2009 for additional evidentiary development.  In particular, the April 2009 remand order asked the RO/AMC to "request unit histories for HHC 2nd Bn 12 CAV from April 1970 to November 1970" as well as make determinations about (1) whether the Veteran engaged in combat with the enemy; and (2) whether there is credible supporting evidence that claimed non-combat stressors occurred.  Unfortunately, it appears that this development was not completed as directed.  See also, April 2011 informal hearing presentation (IHP) (noting that remand is the proper remedy where the AMC failed to obtain unit histories or make a determination about combat status). 

Although the unit histories are not of record, a PTSD stressor review checklist dated September 2010 completed by a VA employee indicated that the Veteran's unit, HHC 2nd Bn 12th CAV, was a subordinate unit of the 1st Cavalry Division which was involved in combat in Cambodia during the period of time that the Veteran served with the unit.  Accordingly, the Veteran's claimed in-service combat stressor was found to be related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of the Veteran's service.    

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

The Veteran was most recently afforded a VA Compensation and Pension (C&P) psychiatric examination in connection with the current claim in October 2010.  According to the examiner, psychiatric testing revealed several discrepancies which led to an invalid profile.  Following a mental status examination, the Veteran was diagnosed as having depressive disorder, not otherwise specified.  The examiner further determined that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner acknowledged that the Veteran met the criteria for PTSD in a clinical setting based largely on self-reported symptoms, but indicated that "different diagnostic guidelines apply" in such clinical settings.  The Veteran's depressive disorder, in the examiner's opinion, was not related to his period of active service because "there is no evidence based on his reporting that his depressed mood is related to his military service."

Unfortunately, the Board finds that another remand is required in this instance since it appears that the October 2010 VA examiner failed to take into account the Veteran's in-service combat exposure when providing her opinion.  As noted immediately above, VA determined in September 2010 that the Veteran's claimed in-service combat stressor was found to be related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of the Veteran's service.  On remand, therefore, the Veteran should be afforded another VA examination to determine the nature and etiology of the currently diagnosed psychiatric disorder and its relationship to service (and his corroborated in-service combat stressor).    

Records pertaining to the Veteran's application for Social Security Disability benefits were previously obtained and associated with the claims file.  At that time, it appeared that the Veteran's attempt to obtain these benefits were unsuccessful.  However, supplemental correspondence from the claims file showed that the Veteran received benefits from the Social Security Administration in September 2010.  It is unclear from the record whether these benefits are related to the Veteran's age or disability.  On remand, therefore, another attempt should be made to obtain a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 16, 2010.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment since discharge from service for his psychiatric and gastrointestinal disabilities that are not already of record.  

II.  Gastrointestinal Disability

The Veteran also alleges that his currently diagnosed gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD) and duodenitis, is secondary to his psychiatric disorder.  Based on the Board's decision to remand the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that the Veteran's claim of entitlement to service connection for a gastrointestinal disability is inextricably intertwined with this service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his psychiatric and gastrointestinal disabilities that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Contact all appropriate agencies to obtain unit histories for HHC 2nd Bn 12 CAV from April 1970 to November 1970.  
  
3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from December 16, 2010.  If there are no VA medical records dated after December 16, 2010, this finding should be documented in the claims folder.

4.  Contact the Social Security Administration and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).
  
5.  After the above development is completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

With respect to the PTSD claim, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that: (A) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (B) that the claimed stressor(s) is adequate to support a diagnosis of PTSD; and (C) that the Veteran's symptoms are related to the claimed stressor(s).  Please Note: The Veteran's in-service stressor related to combat in Cambodia has been sufficiently corroborated.   

In the alternative, the examiner is also asked to express an opinion as to whether the Veteran's other currently diagnosed psychiatric disabilities, to include depressive disorder (and any other psychiatric disorder diagnosed on examination), are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and in particular to his combat exposure in Cambodia.  The examiner must provide a complete rationale for any stated opinion.

6.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted (particularly as it pertains to the Veteran's service connection claim for a gastrointestinal disability), and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


